Citation Nr: 9919407	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  93-16 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
dermatophytosis of the left hand and feet, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953.  This appeal arises from a March 1992 rating 
decision of the New York, New York, regional office (RO) 
which denied an increased evaluation for the veteran's 
service-connected dermatophytosis of the left hand and feet, 
evaluated as 10 percent disabling.  The notice of 
disagreement was received in April 1992.  The statement of 
the case was issued in May 1992.  The veteran's substantive 
appeal was received in July 1992.

This matter was Remanded by the undersigned in May 1995 for 
the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.

The Board notes that the present appeal also included the 
issue of entitlement to an increased evaluation for service-
connected bilateral weak foot and pes planus.  However, by a 
rating action dated in January 1999, the 30 percent rating 
assigned to the veteran bilateral weak foot and pes planus 
was increased to 50 percent.  Thereafter, in a statement 
received in February 1999, the veteran indicated that he was 
"satisfied" with the evaluation of his bilateral weak foot 
and pes planus.  The issue of entitlement to an increased 
evaluation for service-connected bilateral weak foot and pes 
planus is therefore no longer the subject of appellate 
review.  


FINDING OF FACT

The veteran's dermatophytosis of the left hand and feet is 
not shown to be characterized by extensive lesions or marked 
disfigurement, and any itching or exudation is not shown to 
be constant.




CONCLUSION OF LAW

A rating in excess of 10 percent for dermatophytosis of the 
left hand and feet is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, to include 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for a fungus infection of the "right" 
hand and fingers was granted in May 1958.  A noncompensable 
disability evaluation was assigned.  Thereafter, by a rating 
action dated in June 1983, the veteran was awarded a 10 
percent disability evaluation for dermatophytosis of the left 
hand and feet (previously rated as fungus infection of the 
right hand).

In his claim for increase in October 1991, the veteran stated 
that his skin condition had worsened over the past four (4) 
years.  He complained of crusting, scaling, and cracking on, 
about, and between his toes.  He said he experienced a 
similar problem with regard to his hands and fingers.  The 
veteran also reported skin problems of the legs, shins, 
buttocks, groin, chest, face, neck, and scalp.  He indicated 
that living with all of his skin conditions was extremely 
difficult.  He said he was receiving treatment for his skin 
problems through the VA, and that he had been variously 
diagnosed as having eczema, psoriasis, seborrheic dermatitis, 
chondritis, fungal infections, dermatophytosis, dandruff, and 
an acute inflammation with abscess formation.

Medical records from the Brooklyn VA Medical Center (VAMC) 
dated from October 1988 to October 1991 show that the veteran 
received routine evaluations and treatment, including for 
various skin disorders.  A December 1990 treatment note 
indicated that the veteran had tinea pedis and psoriasis, and 
that he was deriving no help from his medication.  Physical 
examination showed erythema and scaling on the extremities.  
The assessment was psoriasis.

In March 1991, the veteran was seen by the dermatology clinic 
for possible psoriasiform dermatitis.  The condition was 
noted to have had its onset in the spring of 1990.  There 
were scaly red plaques over the lower legs and left elbow.  
The veteran's nails were slightly dystrophic.  There was 
slight erythema over the nasolabial fold.  The assessment was 
mild psoriasis and seborrheic dermatitis.

A computer printout of the veteran's prescribed medications 
was associated with the claims folder.  The printout showed 
that the veteran was prescribed various creams, ointments, 
and powders to treat his feet, face, groin, and scalp.

The veteran was afforded a VA examination in December 1991.  
He complained of rashes, itching, scaling, scabbing, 
crusting, pimples, lesions, and loss of hair.  He said this 
skin problem affected his entire body.  The veteran's 
toenails were hyperkeratotic.  There was erythema of the 
intergluteal area.  There were pigmented macular lesions of 
the lower legs.  There were scaling and erythema of the 
scalp.  The diagnoses, in pertinent part, were psoriasis, 
seborrheic dermatitis, and onychomycosis of the toenails.

By a rating action dated in March 1992, the 10 percent 
disability evaluation assigned to the veteran's 
dermatophytosis of the left hand and feet was continued.  The 
RO found that there was no evidence that the veteran's 
service-connected skin condition had caused extensive lesions 
or marked disfigurement.

In his substantive appeal filed in July 1992, the veteran 
asserted that his hands, fingers, and feet were covered by 
lesions.  He stated that these lesions often oozed.  He 
maintained that he suffered from constant itching, and that 
the skin condition had caused marked disfigurement.  

The veteran was afforded a VA skin examination in January 
1993.  There were erythematous scaly patches on his legs and 
left elbow.  The intergluteal area was sharply bordered by 
erythema scaling.  Diffuse scaling of the scalp, nasolabial 
folds, retroauricular area, forehead, penis, and scrotum was 
observed.  There were erythema and scaling of the feet in a 
moccasin pattern.  All the toenails were yellow and thickened 
with subungual debris.  The diagnoses were seborrheic 
dermatitis, psoriasis, lichen simplex chronicus 
(neurodermatitis), and tinea pedis with onychomycosis of all 
toenails.

In February 1993, the RO denied an increased evaluation of 
the veteran's service-connected dermatophytosis of the left 
hand and feet, holding that the evidence of record showed 
that the veteran's service-connected skin condition was no 
more than mildly disabling.  

On Remand in May 1995, Board noted that the January 1993 VA 
skin examination had not been performed in accordance with 
VA's Physician's Guide for Disability Evaluation Examination 
and that the RO had not obtained the veteran's outpatient 
treatment records since October 1991.  

In a letter dated in June 1995, the RO asked the veteran to 
submit the names and addresses of all medical care providers 
who treated him for his service-connected dermatophytosis of 
the left hand and feet.  In July 1995, he reported that he 
did "not use any private physicians."  He said all of his 
treatment was received through the Brooklyn VAMC.

On VA foot examination in August 1995, the examiner indicated 
that there were no ulcers of the right or left foot.  There 
was also no hyperpigmentation of either foot.

Medical records from the Brooklyn VAMC dated from February 
1994 to February 1996 show that the veteran received ongoing 
treatment for various skin problems.  He was seen in February 
1994 for treatment of his psoriasis, lichen simplex 
chronicus, and tinea pedis.  There was maceration of the 
feet.  A July 1995 treatment note shows that the veteran was 
seen for complaints of a rash of the hands.  There were clear 
vesicles above the lateral finger margins.  The impression 
was hand eczema.  An examination of the veteran's feet in 
October 1995 indicated that there was onychomycosis and 
minimal scaling.

In August 1997, the RO denied service connection for 
onychomycosis, eczema, and psoriasis.

Additional medical records from the Brooklyn VAMC dated from 
January 1994 to December 1995 and from January 1998 to May 
1998 were associated with the claims folder.  A May 1998 
treatment note showed that the veteran was seen for foot 
care.  He had elongated and mycotic nails.  There were 
hyperkeratotic lesions on both feet.  The nails and lesions 
were debrided.

In October 1998, the veteran was afforded a VA skin 
examination.  He gave a history of eruptions of both feet and 
the left hand since his military service.  There was mild 
diffuse erythema and scaling of the soles of both feet.  All 
the toenails of both feet revealed thickening, yellow 
discoloration, and subungual debris.  This was more severe on 
the left foot than on the right.  The distal fourth and fifth 
fingernails of the left hand revealed small areas of yellow 
discoloration.  The diagnosis, in pertinent part, was tinea 
pedis and "tinea manuum."

The veteran was also afforded a VA foot examination in 
October 1998.  There was no evidence of ulcers and/or 
hyperpigmentation of either foot.

In December 1998, the Chief of Administrative Medicine 
reported that she had reviewed the veteran's claims folder, 
all his medical records, and the October 1998 dermatology 
examination report.  She noted that the veteran had been 
diagnosed as having tinea pedis and "tinea manuum."  At the 
time of the examination, she observed that the small areas of 
yellow discoloration on the veteran's left hand was 
indicative of recurrent dermatitis.  The examiner added that 
there had also been evidence of extensive discoloration and 
subungual debris involving the left foot more than the right.  
She remarked that neither exudate nor marked disfigurement 
was reported.  Further, while itching was present, the 
examiner found that the itching was not constant.
II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1998).

The veteran's dermatophytosis of the left hand and feet is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7813, dermatophytosis.  Ratings under this code are 
evaluated as being analogous to eczema.  To warrant a 10 
percent rating for eczema, there must be evidence of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation requires 
findings of constant exudation or itching, extensive lesions, 
or marked disfigurement.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

The Board finds that an increased rating for the veteran's 
dermatophytosis of the left hand and feet is not warranted.  
On VA dermatological examinations in January 1993 and October 
1998, the veteran had recurrent erythema and scaling of both 
feet as well as thickening, yellowing, and subungual debris 
of the toenails.  The October 1998 examination also revealed 
small areas of discoloration of the fingernails of the left 
hand.  During the course of this appeal, the condition 
appears to have undergone periods of exacerbation and 
remission.  Nevertheless, at no point were extensive lesions 
or marked disfigurement shown or was it indicated that any 
exudation or itching was constant.  Therefore, the criteria 
for the next higher, 30 percent, rating were not met during 
the appellate period in this case; and an increased rating is 
not warranted.  

The Board has also considered the possibility of an increased 
rating on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  A basis for an extra-schedular evaluation is 
not shown, however, as the service-connected dermatophytosis 
of the left hand and feet is not shown to result in marked 
interference with employment or frequent periods of 
hospitalization, or to otherwise present an exceptional or 
unusual disability picture.


ORDER

A rating in excess of 10 percent for dermatophytosis of the 
left hand and feet is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

